 



Exhibit 10.61
ALLERGAN, INC.
2003 NONEMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
        This Non-qualified Stock Option Agreement (“Agreement”) is entered into
as of May      , 20     , (the “Date of Grant”) between Allergan, Inc., a
Delaware corporation (the “Company”), and
                                        , a director of the Company (the
“Director”).
        The Company has adopted and the stockholders of the Company have
approved the 2003 Nonemployee Director Equity Incentive Plan, as amended (the
“Plan”). Pursuant to Section 3.1 of the Plan and in consideration of the
services rendered and to be rendered by the Director, the Company has granted an
option to the Director upon the terms and conditions set forth in the Plan and
this Agreement.
        1.     Number of Option Shares. This Agreement evidences the grant by
the Company to the Director of a non-qualified stock option (the “Option”) to
purchase, from time to time, an aggregate of 4,500 shares (the “Option Shares”)
of the Company’s Common Stock, par value $0.01 per share (the “Common Stock”),
under Section 3.1 of the Plan, subject to the terms and conditions and to
adjustment as set forth herein or in the Plan.
        2.     Option Purchase Price. Upon exercise of vested Option Shares, the
Director shall pay to the Company $                     per Option Share (the
“Option Purchase Price”) being exercised.
        3.     Option Expiration Date. Unless terminated sooner in accordance
with the provisions of the Plan or this Agreement, the right to exercise the
Option shall expire on the close of business on the business day immediately
preceding the tenth (10th) anniversary of the Date of Grant (the “Expiration
Date”).
        4.     Vesting Restrictions. Subject to the provisions of Section 5 of
this Agreement and to adjustment pursuant to Section 4.2 of the Plan, the Option
shall become fully vested and exercisable as to all Option Shares on the one
(1) year anniversary of the Date of Grant.
        5.     Effect of Certain Events on Vesting and Exercise.
                a.     Termination of Service.
                         (i)     General. If the Director ceases to serve as a
director of the Company for any reason other than such Director’s death or total
disability, any portion of the Option that has not vested as of such termination
of service shall be forfeited.
                         (ii)     Termination as a Result of Death or
Disability. If the Director ceases to serve as a director of the Company by
reason of such Director’s death or total disability, the Option shall vest
immediately as to the entire number of Option Shares.
                b.     Change of Control. Upon the occurrence of a Change of
Control (as defined in Section 4.3 of the Plan), the Option shall vest
immediately as to the entire number of Option Shares.

1



--------------------------------------------------------------------------------



 



                c.     Exercise Period Following Termination of Service.
                         (i)     In the event the Director ceases to be a
director by reason of such Director’s voluntary resignation or removal for
cause, any unexercised portion of the Option that is vested as of such
termination of service may be exercised by the Director at any time within three
(3) months following such termination of service, but in no event after the
Expiration Date.
                         (ii)     In the event the Director ceases to be a
director other than by reason of such Director’s voluntary resignation or
removal for cause, any unexercised portion of the Option that is vested as of
such termination of service may be exercised by the Director or by the
Director’s personal representative or by the person or persons to whom the
Option shall have been transferred by will or the laws of descent and
distribution at any time within twelve (12) months following such termination of
service, but in no event after the Expiration Date.
        6.     Exercise of Option.
                a.     All or a portion of the vested Option may be exercised in
accordance with procedures (including requisite holding periods) established
from time to time by the Board.
                b.     Payment of the aggregate Option Purchase Price for the
number of vested Option Shares for which the Option is being exercised shall be
made (i) in cash or by check, (ii) by delivery of a notice that the Director has
placed a market sell order with a broker with respect to shares of Common Stock
then issuable upon exercise of the Option, and the broker pays a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of the
aggregate Option Purchase Price, provided that the Company shall not deliver
such shares until payment of such proceeds is received by the Company, or
(iii) by any combination of the foregoing. However, the Board of Directors may,
in its discretion, (x) allow payment, in whole or in part, through the delivery
of shares of Common Stock which have been owned by the Director for at least six
(6) months, duly endorsed for transfer to the Company with a Fair Market Value
on the date of delivery equal to the aggregate Option Purchase Price of the
Option or exercised portion thereof, (y) allow payment, in whole or in part,
through the delivery of property of any kind which constitutes good and valuable
consideration, or (z) allow payment through any combination of the foregoing.
                c.     The Director agrees, with respect to the Option, to pay
to the Company an amount sufficient to satisfy any taxes or other amounts
required by any governmental authority to be withheld and paid over to such
authority for his or her account, or to otherwise make arrangements satisfactory
to the Board for the payment of such amounts.
                d.     Subject to adjustment pursuant to Section 4.2 of the
Plan, a minimum of six months shall elapse between the Date of Grant and the
sale of any of the Option Shares. No shares of Common Stock shall be issued or
transferred upon exercise of the Option unless and until all legal requirements
applicable to the issuance or transfer of such Common Stock have been complied
with to the satisfaction of the Board.
        7.     No Assignability. The Option is not assignable or transferable by
the Director, except by will or by the laws of descent and distribution and
shall not be subject to any encumbrance, pledge or charge of any nature. During
the lifetime of the Director, the Option may be exercised only by the Director
or, if the Director becomes disabled, by the Director’s guardian or legal
representative. The restrictions on exercise and transfer shall not be deemed to
prohibit, to the extent permitted by the Board, transfers to any one or more
Permitted Transferees (as defined below), subject to the following terms and
conditions: (i) the Option shall not be assignable or transferable by the
Permitted Transferee other than by will or the laws of descent and distribution;
(ii) the Option which is transferred to a Permitted Transferee shall continue to
be subject to all the terms and conditions of the Option as applicable to the
Director (other than the

2



--------------------------------------------------------------------------------



 



ability to further transfer the Option); and (iii) the Director and the
Permitted Transferee shall execute any and all documents requested by the Board,
including, without limitation documents to (x) confirm the status of the
transferee as a Permitted Transferee, (y) satisfy any requirements for an
exemption for the transfer under applicable federal and state securities laws
and (z) evidence the transfer. For purposes of this Section 7, “Permitted
Transferee” shall mean, with respect to a Director, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Director’s household (other than a tenant or employee), a trust in
which these persons (or the Director) control the management of assets, and any
other entity in which these persons (or the Director) own more than fifty
percent of the voting interests, or any other transferee specifically approved
by the Board after taking into account any state or federal tax or securities
laws applicable to transferable non-qualified stock options.
        8.     General Terms. The Director acknowledges receipt of a copy of the
Plan and the Plan Prospectus. The Option and this Agreement are subject to, and
the Company and the Director agree to be bound by, the provisions of the Plan
and the Plan Prospectus that apply to the Option. Such provisions are
incorporated herein by this reference. In the event of a conflict between the
terms of this Agreement and the Plan, the Plan shall be the controlling
document. Capitalized terms used but not defined herein shall have the
respective meanings ascribed to them in the Plan.
        9.      Other Provisions.
                a.     Neither the Director nor any other person entitled to
exercise the Option shall have any rights as a stockholder with respect to any
Option Shares until the date the Director or such other person becomes the
holder of record of such Option Shares following exercise of the Option.
                b.     The Director acknowledges that the Company has the right
to amend, suspend or terminate the Plan in any respect whatsoever at any time
(including, but not limited to, the power to amend the number of shares subject
to awards granted thereunder) except to the extent prohibited by law and except
that no such amendment, suspension or termination may, without the Director’s
consent, adversely affect the rights of the Director under the Option.
                c.     In the event that any provision this Agreement is held to
be invalid, void or unenforceable, the same shall not affect, in any respect
whatsoever, the validity of any other provision of this Agreement.
                d.     The rights and obligations under this Agreement shall
inure to the benefit of, and shall be binding upon, the Company and its
successors and assignees and the Director and the Director’s heirs, executors,
administrators, personal representations, transferees, assignees and successors
in interest.
                e.     Any communication under this Agreement shall be in
writing and addressed to the Company at 2525 Dupont Drive, Irvine, California
92612, Attention: General Counsel and to the Director at the address given
beneath the Director’s signature, or at such other address as either party may
hereafter designate in writing to the other.
                f.     The interpretation, performance and enforcement of the
Option and this Agreement shall be governed by the internal laws of the State of
California.

3



--------------------------------------------------------------------------------



 



                         IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the day and year first above written.

                  THE COMPANY:
 
                ALLERGAN, INC.,     a Delaware corporation
 
           
 
  By:                  
 
          David E.I. Pyott,
Chairman of the Board and
Chief Executive Officer
 
           
 
                DIRECTOR:
 
           
 
                 

4